PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10, 217, 217
Issue Date: February 26, 2019
Application No. 15/655,863
Filed: July 20, 2017
For: SYSTEMS AND METHODS FOR OBTAINING 3-D IMAGES FROM X-RAY INFORMATION
:
:
:
:	NOTICE
:
:
:


This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.29(k) filed October 14, 2020. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is ACCEPTED.  Accordingly, status as a micro entity has been removed and any future fee(s) submitted must be paid as a small entity.

A review of the record shows that petitioner indicated in the present request that the $350.00 payment, submitted on October 14, 2020, was for the total deficiency payment of the issue fee, but erroneously paid for a three-month extension of time. However, the Office then charged the deposit account of $350.00 on 
October 14, 2020, for payment of the issue fee deficiency under 37 CFR 1.29(k). Therefore, there is an overpayment and $350.00 has been credited back to the credit card.

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions